DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on December 9, 2021 have been entered.
Claims 1, 3, 16, 21 and 40 have been amended.
Claim 18 has been cancelled. 
Claims 43-44 have been added. 

Response to Arguments
Applicant’s arguments filed on December 9, 2021 have been fully considered but moot in light of new grounds of rejections necessitated by the applicant’s amendments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-6, 8, 36, 38, and 41 are rejected under 35 U.S.C. 103 as being un-patentable over Helfman (”Helfman”, US 20150370922 A1) hereinafter Helfman, in view of Raleigh et al. (“Raleigh”, US 20130132854 A1) hereinafter Raleigh, and further view of Leemet et al. (“Leemet”, US 20150312422 A1) hereinafter Leemet.

Regarding claim 1, Helfman teaches a method implemented in a cloud system ([0017] Cloud computing infrastructure).
in response to a request for a cloud service in the cloud system from a user, transmitting to an online charging system of the cloud system a message indicating the user and the cloud service ([0047] Fig. 5 Blocks 505-520 The method 500 receives messages from an administrator application and billing system for initialization of a subscription and metadata management session at block 505. The administrator application and billing system register with the subscription and metadata service and at block 510 connect with the subscription and metadata service in order to start a subscription and metadata messaging session. The subscription and metadata service receives from the administrator application notification of one or more tenant plan subscriptions for approval at block 515. A plan comprises access to one or more resource provider services in a cloud computing infrastructure and specifies the amount of the one or more resource provider services to be dedicated to the tenant plan subscription. At block 520, the subscription and metadata service routes the approval request to billing system via the subscription and metadata messaging session);
receiving from the online charging system a quota indicating a capacity of services available for the user based on a price of the cloud service and an available balance in an account of the user ([0048] Fig. 5  Block 525 the billing system returns to the subscription and metadata service approval (or disapproval) of the tenant plan subscription request. The billing system may approve based on a variety of reasons, including the availability of funds of the tenant or the types of plans allowed for the tenant based on contractual provisions) ([0047] A plan comprises access to one or more resource provider services in a cloud computing infrastructure and specifies the amount of the one or more resource provider services to be dedicated to the tenant plan subscription)([0050] A plan comprises access to one or more resource provider services in a cloud computing infrastructure and specifies the amount of the one or more resource provider services to be dedicated to the tenant plan subscription. At block 620, the subscription and metadata service stores the tenant plan subscription and related information in its database)([0030] Administrators can utilize embodiments of the present invention to create a cloud computing network to offer and manage plans and services to tenants 205 (or customers)) and
providing the cloud service to the user based on the quota ([0035] After purchase and establishment of the tenant subscription, the administrator may offer additional resource provider services or larger service quotas (add-ons) to the tenant. The tenant may be offered additional resource provider services or additional service quotas (add-ons) for resource provider services)
transmitting to the online charging system a request for an additional quota for the cloud service ([0053] Fig. 7 The costing request may be for an entirely new tenant plan subscription or changes to an existing tenant plan subscription such as adding additional cloud computing resources or removing certain cloud computing resources. The change may also be for change the proportion of resource services to be allocated to an existing tenant plan subscription. At block 720, the subscription and metadata service routes the costing request to billing system via the subscription and metadata messaging session).


Helfman does not explicitly teach updating the quota, in real time, based on the user’s usage of the cloud services provided to the user, sending at least one notification to the user based on the real-time updating of the quota, the at least one notification including an indication that the quota has been exhausted, in response to the quota being exhausted, determine the user has requested for continued use of the cloud service, however 
Raleigh teaches updating the quota, in real time, based on the user’s usage of the cloud services provided to the user ([0628] progress bars illustrate in real time (or near real time) actual service usage consumption for service plans and/or service plan bundles)([1591-1593] Fig 1AK,  a real time application services status, usage or service option selection notification system for the end user, to provide user with options to upgrade/downgrade/acknowledge actions or notifications, to provide user with real time usage and/or billing status,)([1585] Fig. 1AL)
([0812] wherein a device (master or child) is provided an allocation of service usage, and the device subsequently requests an additional allocation after the initial allocation is exhausted.) ([0862] a user of a child device subject to an allocation (e.g., a maximum number of text messages) who exhausts the allocation can send a message to one or more master devices to request an additional allocation. In some embodiments, the child device assists a user of the child device in requesting a service plan or additional resources from the subscriber.) ([0815][0862])([0907][0910])
in response to the quota being exhausted, determine the user has requested for continued use of the cloud service ([0812] wherein a device (master or child) is provided an allocation of service usage, and the device subsequently requests an additional allocation after the initial allocation is exhausted.)([0815])([0862])([0907] [0910])
in response to a determination that the user has requested for continued use of the cloud service ([0812] wherein a device (master or child) is provided an allocation of service usage, and the device subsequently requests an additional allocation after the initial allocation is exhausted.)([0815])([0862])([0907]) ([0862] a user of a child device subject to an allocation (e.g., a maximum number of text messages) who exhausts the allocation can send a message to one or more master devices to request an additional allocation. In some embodiments, the child device assists a user of the child device in requesting a service plan or additional resources from the subscriber.) ([0815])([0907] [0910]),
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Helfman in view of Raleigh in order to update the quota in real time, sending notification and determine whether the user requested for additional services because 

Helfman does not explicitly teach resetting the balance threshold, however
 Leemet teaches resetting the balance threshold ([0140] the threshold can be adjusted dynamically based on how the usage changes as determined by the data transactions.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Helfman in view of Leemet in order to reset the balance threshold because it would ensure cloud usages are tracked, monitored and controlled more efficiently from cost, reliability and scalability standpoints. 

Regarding claim 2, Helfman, Raleigh and Leemet teach the method according to claim 1. 
Helfman further teaches monitoring use status of the cloud service for the user while the user is using the cloud service ([0033] Entities, such as enterprises, typically track or charge divisions, partners or sub-entities based on usage of the entity's data center. Oftentimes this can be done as a charge back model or purchase model. Furthermore, customers of the entity may purchase usage of the entity's data center)([0037] The subscription notification and metadata service 220 provides a tracking system such that a historical trail can be built outside of the billing system 225 if the billing system 225 fails or loses tenant plan subscription information. In yet another embodiment, subscription and metadata service 220 can provide a full history of all metadata events over time and to be able to reconstruct a correct metadata snapshot at any time); and
([0036] Fig. 4, a data store 400 for subscription notification and metadata service 220 is shown. Data store 400 includes subscription identifiers for tenant plan subscriptions along with the service quotas for the resource provider services that are part of the tenant plan subscription. For example, subscription identifier S1 is for a tenant subscription plan that includes websites and storage. Any changes and/or add-ons to an individual tenant subscription plan are added to the same subscription number 410. The subscription notification and metadata service 220 stores the tenant plan subscriptions, updates (with add-ons) and deletions (CRUD) as shown in exemplary FIG. 4. For example, as can be seen in FIG. 4 subscription S1, has received changes and thus the subscription notification and metadata service 220 has updated the subscription quota and added four (4) additional websites to the original tenant plan subscription of one (1) website for a total of five (5) websites)([0037] The subscription notification and metadata service 220 provides a tracking system such that a historical trail can be built outside of the billing system 225 if the billing system 225 fails or loses tenant plan subscription information. In yet another embodiment, subscription and metadata service 220 can provide a full history of all metadata events over time and to be able to reconstruct a correct metadata snapshot at any time).

Regarding claim 3, Helfman, Raleigh and Leemet teach the method according to claim 1. 
Helfman does not explicitly teach the updating the quota includes determining whether the user had requested for the continued use of the cloud service in response to the notification indicating the quota has been exhausted, however
Raleigh teaches the updating the quota includes determining whether the user had requested for the continued use of the cloud service in response to the notification indicating ([0910] notifications, the notifications can also include actions or offers to modify an aspect of service usage (e.g., turn off or block certain services because an allocated quota is running out,) ([0628] progress bars illustrate in real time (or near real time) actual service usage consumption for service plans and/or service plan bundles)([1591-1593] Fig 1AK,  a real time application services status, usage or service option selection notification system for the end user, to provide user with options to upgrade/downgrade/acknowledge actions or notifications, to provide user with real time usage and/or billing status,)([1585] Fig. 1AL) ([0812][0815][0862])([0907][0910])
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Helfman in view of Raleigh in order to update the quota in real time, sending notification and determine whether the user requested for additional services because it would ensure cloud usages are tracked, monitored and controlled more efficiently from cost, reliability and scalability standpoints and provide users to continuously use the cloud services within certain limit without interruptions. 

Regarding claim 5, Helfman, Raleigh and Leemet teach the method according to claim 1. 
Helfman further teaches in response to requesting for changing a parameter related to the cloud service by the user ([0051] Fig. 6  {Block 625-635} changes to the tenant plan subscriptions, such as add-on resource provider services or deletion  {change a parameter} of a tenant plan subscription, are received by the subscription and metadata service, These changes are stored for the tenant plan subscription by the subscription and metadata service,  the tenant plan subscriptions, and indeed plan subscriptions for multiple tenants, may be recreated by the subscription and metadata service into an empty billing system or other application)([0036] Fig. 4  subscription S1, has received changes and thus the subscription notification and metadata service 220 has updated the subscription quota and added four (4) additional websites to the original tenant plan subscription of one (1) website for a total of five (5) websites), transmitting a message to the online charging system to instruct the online charging system to reserve a charge for the change in an account of the user ([0053] Fig. 7  block 720, the subscription and metadata service routes the costing request to billing system via the subscription and metadata messaging session).

Regarding claim 6, Helfman, Raleigh and Leemet teach the method according to claim 5. 
Helfman further teaches in response to the parameter related to the cloud service being changed, transmitting to the online charging system a message indicating that the parameter has been changed ([0037] the subscription notification and metadata service 220 creates an audit trail of tenant plan subscriptions and add-ons such that the internal state of tenants, tenant plan subscriptions and add-ons may be recreated in an empty billing system for billing system 225 or another entity);
receiving from the online charging system a new quota related to the cloud service with the changed parameter ([0042]  Billing system communication component 315 is responsible for communicating tenant subscription plan approval and costing information from the billing system 225 to administrator application 210 (via the internal API interface). Using information provided by API frontend component 305 and billing system communication component 320, the billing system 225 and administrator application 210 can communicate with subscription and metadata service 220 in a unified fashion); and
providing the cloud service to the user based on the new quota ([0040] the API frontend component 305 allows administrators 210 to incrementally add new features to existing plans (add-ons), which in turn, will allow existing tenants 205 to access new resource provider services {based on the new quota}. The plan and add-ons are communicated by the subscription and metadata event messaging layer.).

Regarding claim 8, Helfman, Raleigh and Leemet teach the method according to claim 1.
Helfman further teaches transmitting to the online charging system ([0053] Fig. 7  block 720, the subscription and metadata service routes the costing request to billing system via the subscription and metadata messaging session), based on a load of using the cloud service by the user, a scaling request for scaling a capability of the cloud service ([0040] API frontend component 305 allows administrators 210 to incrementally add new features to existing plans (add-ons), which in turn, will allow existing tenants 205 to access new resource provider services. The plan and add-ons are communicated by the subscription and metadata event messaging layer);
in response to receiving from the online charging system a positive response to the scaling request , scaling the capability of the cloud service ([0048] Fig. 5 After the billing system has reviewed the request, at block 525, the billing system returns to the subscription and metadata service approval (or disapproval) of the tenant plan subscription request. The billing system may approve based on a variety of reasons, including the availability of funds of the tenant or the types of plans allowed for the tenant based on contractual provisions. If the billing system returns approval, the approval is routed by the subscription and metadata service to the administrator application at block 530 and the subscription and metadata service stores the approved tenant plan subscription at block 535, in one embodiment, the approval (or disapproval) of the tenant plan subscription is treated as first class and a tenant plan subscription cannot be established without prior approval of the billing system);
([0042]  Billing system communication component 315 is responsible for communicating tenant subscription plan approval and costing information from the billing system 225 to administrator application 210 (via the internal API interface). Using information provided by API frontend component 305 and billing system communication component 320, the billing system 225 and administrator application 210 can communicate with subscription and metadata service 220 in a unified fashion); and
providing the scaled cloud service to the user based on the new quota ([0040] API frontend component 305 allows administrators 210 to incrementally add new features to existing plans (add-ons), which in turn, will allow existing tenants 205 to access new resource provider services {based on the new quota}. The plan and add-ons are communicated by the subscription and metadata event messaging layer). 

Regarding claim 36, claim 36 can be rejected with the same reasoning as claim 1.
Regarding claim 38, Helfman, Raleigh and Leemet teach the method according to claim 1.
Helfman further teaches wherein the capacity of services includes at least one of how long the user may use the cloud service or the amount of network resources the user may use ([0047] A plan comprises access to one or more resource provider services in a cloud computing infrastructure and specifies the amount of the one or more resource provider services to be dedicated to the tenant plan subscription)([0050] A plan comprises access to one or more resource provider services in a cloud computing infrastructure and specifies the amount of the one or more resource provider services to be dedicated to the tenant plan subscription. At block 620, the subscription and metadata service stores the tenant plan subscription and related information in its database) ([0030] Administrators can utilize embodiments of the present invention to create a cloud computing network to offer and manage plans and services to tenants 205 (or customers)).

Regarding claim 41: Helfman, Raleigh and Leemet teach the method according to claim 1.
Helfman does not explicitly teach wherein the updating the quota includes, in response to the user accessing a different service layer of the cloud service, updating the quota based on a price of the different service layer and the updated account balance, however
Raleigh teaches wherein the updating the quota includes, in response to the user accessing a different service layer of the cloud service, updating the quota based on a price of the different service layer and the updated account balance ([0531] s, also includes a set of billing rules to keep an accounting of service usage for different service usages (e.g., various bill by account rules or service usage accounts).)([0612] different service)([0627])([0632] different service usage capacity and service usage cost)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Helfman in view of Raleigh in order to update the quota in real time, sending notification and determine whether the user requested for additional services because it would ensure cloud usages are tracked, monitored and controlled more efficiently from cost, reliability and scalability standpoints and provide users to continuously use the cloud services within certain limit without interruptions. 

Claims 16, 21, 24-25, 37, 39, and 42 are rejected under 35 U.S.C. 103 as being un-patentable over Helfman (”Helfman”, US 20150370922 A1) hereinafter Helfman, in view of Raleigh et al. (“Raleigh”, US 20130132854 A1) hereinafter Raleigh. 

Regarding claim 16, Helfman teaches a method implemented in a cloud system ([0039] Fig. 3 cloud computing infrastructure). 
receiving from a cloud management system of the cloud system a message indicating a user and a cloud service ([0047] Fig. 5 Blocks 505-520 The method 500 receives messages from an administrator application and billing system for initialization of a subscription and metadata management session at block 505. The administrator application and billing system register with the subscription and metadata service and at block 510 connect with the subscription and metadata service in order to start a subscription and metadata messaging session. The subscription and metadata service receives from the administrator application notification of one or more tenant plan subscriptions for approval at block 515. A plan comprises access to one or more resource provider services in a cloud computing infrastructure and specifies the amount of the one or more resource provider services to be dedicated to the tenant plan subscription. At block 520, the subscription and metadata service routes the approval request to billing system via the subscription and metadata messaging session);
determining a quota indicating a capacity of services available for the user based on a price of the cloud service and an available balance in an account of the user ([0030] Administrators demand flexibility in a cloud computing environment to define plans, billing, services, cost, amounts quotas, and types (e.g., virtual machines vs. hardware). Administrators can utilize embodiments of the present invention to create a cloud computing network to offer and manage plans and services to tenants 205 (or customers). A plan is a package comprising a list of offered resource provider services and quotas for the resource provider services. A service quota is a set of quotas for a particular resource provider service. A quota is the share or proportional part of a total resource provider service that is allocated for a particular tenant plan subscription. The service quota for a subscription can be determined by a plan or add-on chosen by the tenant 205) ([0048] Fig. 5  Block 525 the billing system returns to the subscription and metadata service approval (or disapproval) of the tenant plan subscription request. The billing system may approve based on a variety of reasons, including the availability of funds of the tenant or the types of plans allowed for the tenant based on contractual provisions) ([0047] A plan comprises access to one or more resource provider services in a cloud computing infrastructure and specifies the amount of the one or more resource provider services to be dedicated to the tenant plan subscription)([0050] A plan comprises access to one or more resource provider services in a cloud computing infrastructure and specifies the amount of the one or more resource provider services to be dedicated to the tenant plan subscription. At block 620, the subscription and metadata service stores the tenant plan subscription and related information in its database); and
transmitting the quota to the cloud management system ([0048] Fig. 5 if the billing system returns approval, the approval is routed by the subscription and metadata service to the administrator application at block 530 and the subscription and metadata service stores the approved tenant plan subscription at block 535).
receiving from the cloud management system use status of the cloud service for the user while the user is using the cloud service ([0033] Entities, such as enterprises, typically track or charge divisions, partners or sub-entities based on usage of the entity's data center. Oftentimes this can be done as a charge back model or purchase model. Furthermore, customers of the entity may purchase usage of the entity's data center)([0037] The subscription notification and metadata service 220 provides a tracking system such that a historical trail can be built outside of the billing system 225 if the billing system 225 fails or loses tenant plan subscription information. In yet another embodiment, subscription and metadata service 220 can provide a full history of all metadata events over time and to be able to reconstruct a correct metadata snapshot at any time);
determining a charge for the cloud service used by the user based on the price of the cloud service and the use status ([0048]  The billing system may approve based on a variety of reasons, including the availability of funds of the tenant or the types of plans allowed for the tenant based on contractual provisions);
receiving from the cloud management system a request for an additional quota for the cloud service ([0053] Fig. 7 The costing request may be for an entirely new tenant plan subscription or changes to an existing tenant plan subscription such as adding additional cloud computing resources or removing certain cloud computing resources. The change may also be for change the proportion of resource services to be allocated to an existing tenant plan subscription. At block 720, the subscription and metadata service routes the costing request to billing system via the subscription and metadata messaging session);
determining the additional quota based on the price of the cloud service and the updated balance in the account of the user ([0032] A tenant 205 may choose plans, add resource provider services, and delete subscriptions as needed. Furthermore, tenants can view pricing information for plans, add-ons and deletions based on information provided by the billing system 225)([0048]  The billing system may approve based on a variety of reasons, including the availability of funds of the tenant or the types of plans allowed for the tenant based on contractual provisions); and
([0040] API frontend component 305 allows administrators 210 to incrementally add new features to existing plans (add-ons), which in turn, will allow existing tenants 205 to access new resource provider services {based on the new quota}. The plan and add-ons are communicated by the subscription and metadata event messaging layer)([0048] the billing system has reviewed the request, at block 525, the billing system returns to the subscription and metadata service approval (or disapproval) of the tenant plan subscription request).

Helfman does not explicitly teach updating the quota, in real time, based on the determined charge, sending at least one notification to the user based on the real-time updating of the quota, the at least one notification including an indication that the quota has been exhausted, however 
Raleigh teaches updating the quota, in real time, based on the determined charge ([0628] progress bars illustrate in real time (or near real time) actual service usage consumption for service plans and/or service plan bundles)([1591-1593] Fig 1AK,  a real time application services status, usage or service option selection notification system for the end user, to provide user with options to upgrade/downgrade/acknowledge actions or notifications, to provide user with real time usage and/or billing status,)([1585] Fig. 1AL)
sending at least one notification to the user based on the real-time updating of the quota, the at least one notification including an indication that the quota has been exhausted ([0812] wherein a device (master or child) is provided an allocation of service usage, and the device subsequently requests an additional allocation after the initial allocation is exhausted.) ([0862] a user of a child device subject to an allocation (e.g., a maximum number of text messages) who exhausts the allocation can send a message to one or more master devices to request an additional allocation. In some embodiments, the child device assists a user of the child device in requesting a service plan or additional resources from the subscriber.) ([0815][0862])([0907][0910])
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Helfman in view of Raleigh in order to update the quota in real time, sending notification and determine whether the user requested for additional services because it would ensure cloud usages are tracked, monitored and controlled more efficiently from cost, reliability and scalability standpoints and provide users to continuously use the cloud services within certain limit without interruptions. 

Regarding claim 21, Helfman, and Raleigh teach the method according to claim 16.
Helfman further teaches in response to receiving from the cloud management system a message indicating that a charge for changing a parameter related to the cloud service is to be reserved in an account of the user ([0051] Fig. 6  {Block 625-635} changes to the tenant plan subscriptions, such as add-on resource provider services or deletion  {change a parameter} of a tenant plan subscription, are received by the subscription and metadata service, These changes are stored for the tenant plan subscription by the subscription and metadata service,  the tenant plan subscriptions, and indeed plan subscriptions for multiple tenants, may be recreated by the subscription and metadata service into an empty billing system or other application)([0036] Fig. 4  subscription S1, has received changes and thus the subscription notification and metadata service 220 has updated the subscription quota and added four (4) additional websites to the original tenant plan subscription of one (1) website for a total of five (5) websites), reserving the charge in the account of the user ([0053] Fig. 7  block 720, the subscription and metadata service routes the costing request to billing system via the subscription and metadata messaging session).

Regarding claim 24, Helfman, and Raleigh teach the method according to claim 16.
Helfman further teaches in response to receiving from the cloud management system a scaling request for scaling a capability of the cloud service ([0053] Fig. 7 block 720, the subscription and metadata service routes the costing request to billing system via the subscription and metadata messaging session) ([0040] API frontend component 305 allows administrators 210 to incrementally add new features to existing plans (add-ons), which in turn, will allow existing tenants 205 to access new resource provider services. The plan and add-ons are communicated by the subscription and metadata event messaging layer), determining whether the scaling request is approved or declined based on a current balance in the account of the user ([0048] Fig. 5 After the billing system has reviewed the request, at block 525, the billing system returns to the subscription and metadata service approval (or disapproval) of the tenant plan subscription request. The billing system may approve based on a variety of reasons, including the availability of funds of the tenant or the types of plans allowed for the tenant based on contractual provisions. If the billing system returns approval, the approval is routed by the subscription and metadata service to the administrator application at block 530 and the subscription and metadata service stores the approved tenant plan subscription at block 535, in one embodiment, the approval (or disapproval) of the tenant plan subscription is treated as first class and a tenant plan subscription cannot be established without prior approval of the billing system);
if the current balance in the account of the user is sufficient for the scaling, transmitting to the cloud management system a positive response to the scaling request ([0048] Fig. 5 After the billing system has reviewed the request, at block 525, the billing system returns to the subscription and metadata service approval (or disapproval) of the tenant plan subscription request. The billing system may approve based on a variety of reasons, including the availability of funds of the tenant or the types of plans allowed for the tenant based on contractual provisions. If the billing system returns approval, the approval is routed by the subscription and metadata service to the administrator application at block 530 and the subscription and metadata service stores the approved tenant plan subscription at block 535, in one embodiment, the approval (or disapproval) of the tenant plan subscription is treated as first class and a tenant plan subscription cannot be established without prior approval of the billing system);
determining a new quota related to the scaled cloud service based on a price of the scaled cloud service and the balance in the account of the user ([0042]  Billing system communication component 315 is responsible for communicating tenant subscription plan approval and costing information from the billing system 225 to administrator application 210 (via the internal API interface). Using information provided by API frontend component 305 and billing system communication component 320, the billing system 225 and administrator application 210 can communicate with subscription and metadata service 220 in a unified fashion); and
transmitting the new quota to the cloud management system ([0040] API frontend component 305 allows administrators 210 to incrementally add new features to existing plans (add-ons), which in turn, will allow existing tenants 205 to access new resource provider services {based on the new quota}. The plan and add-ons are communicated by the subscription and metadata event messaging layer).

Regarding claim 25, Helfman, and Raleigh teach the method according to claim 24.
Helfman further teaches if the current balance in the account of the user is insufficient for the scaling, transmitting to the cloud management system a negative response to the scaling request ([0048] Fig. 5 After the billing system has reviewed the request, at block 525, the billing system returns to the subscription and metadata service approval (or disapproval) of the tenant plan subscription request. The billing system may approve (or disapprove) based on a variety of reasons, including the availability of funds of the tenant or the types of plans allowed for the tenant based on contractual provisions).

Regarding claim 37, claim 37 can be rejected with the same reasoning as claim 16.

Regarding claim 39, Helfman, and Raleigh teach the method according to claim 16.
Helfman further teaches wherein the capacity of services includes at least one of how long the user may use the cloud service or the amount of network resources the user may use ([0047] A plan comprises access to one or more resource provider services in a cloud computing infrastructure and specifies the amount of the one or more resource provider services to be dedicated to the tenant plan subscription)([0050] A plan comprises access to one or more resource provider services in a cloud computing infrastructure and specifies the amount of the one or more resource provider services to be dedicated to the tenant plan subscription. At block 620, the subscription and metadata service stores the tenant plan subscription and related information in its database) ([0030] Administrators can utilize embodiments of the present invention to create a cloud computing network to offer and manage plans and services to tenants 205 (or customers)).

Regarding claim 42: Helfman, and Raleigh teach the method according to claim 16.
Helfman does not explicitly teach wherein the updating the quota includes, in response to the user accessing a different service layer of the cloud service, updating the quota based on a price of the different service layer and the updated account balance, however
Raleigh teaches wherein the updating the quota includes, in response to the user accessing a different service layer of the cloud service, updating the quota based on a price of the different service layer and the updated account balance ([0531] s, also includes a set of billing rules to keep an accounting of service usage for different service usages (e.g., various bill by account rules or service usage accounts).)([0612] different service)([0627])([0632] different service usage capacity and service usage cost)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Helfman in view of Raleigh in order to update the quota in real time, sending notification and determine whether the user requested for additional services because it would ensure cloud usages are tracked, monitored and controlled more efficiently from cost, reliability and scalability standpoints and provide users to continuously use the cloud services within certain limit without interruptions. 

Claim 40 is rejected under 35 U.S.C. 103 as being un-patentable over Helfman (”Helfman”, US 20150370922 A1) hereinafter Helfman, and Raleigh et al. (“Raleigh”, US 20130132854 A1) hereinafter Raleigh, in view of Leemet et al. (“Leemet”, US 20150312422 A1) hereinafter Leemet.

Regarding claim 40, Helfman, and Raleigh teach the method according to claim 16.

Raleigh teaches in response to a determination that the user requests for continued use of the cloud service ([0812] wherein a device (master or child) is provided an allocation of service usage, and the device subsequently requests an additional allocation after the initial allocation is exhausted.)([0815])([0862])([0907]) ([0862] a user of a child device subject to an allocation (e.g., a maximum number of text messages) who exhausts the allocation can send a message to one or more master devices to request an additional allocation. In some embodiments, the child device assists a user of the child device in requesting a service plan or additional resources from the subscriber.) ([0815])([0907] [0910]),
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Helfman in view of Raleigh in order to update the quota in real time, sending notification and determine whether the user requested for additional services because it would ensure cloud usages are tracked, monitored and controlled more efficiently from cost, reliability and scalability standpoints and provide users to continuously use the cloud services within certain limit without interruptions. 
Helfman and Raleigh do not explicitly teach resetting a balance threshold, however
 Leemet teaches resetting a balance threshold ([0140] the threshold can be adjusted dynamically based on how the usage changes as determined by the data transactions.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Helfman and Raleigh in view of Leemet in order to reset the balance threshold because it would ensure cloud usages are tracked, monitored and controlled more efficiently from cost, reliability and scalability standpoints.

Claim 43 is rejected under 35 U.S.C. 103 as being un-patentable over Helfman (”Helfman”, US 20150370922 A1) hereinafter Helfman, Raleigh et al. (“Raleigh”, US 20130132854 A1) hereinafter Raleigh, and Leemet et al. (“Leemet”, US 20150312422 A1) hereinafter Leemet, in view Cai et al. (“Cai”, US 20160072963) hereinafter Cai.

Regarding claim 43: Helfman, Raleigh and Leemet teach the method according to claim 1.
Helfman, Raleigh and Leemet do not explicitly teach in response to the quota being exhausted and at least one of not receiving the request for the continued use of the cloud service or the available balance being insufficient for the continued use, deactivating the cloud service, however
Cai teaches in response to the quota being exhausted and at least one of not receiving the request for the continued use of the cloud service or the available balance being insufficient for the continued use, deactivating the cloud service  ([0141] The OCS tracks usage (time or traffic) of a purchased resource by the user in real time, and deducts a current usage fee from an account balance in real time, and when funds in the account are exhausted, terminates the service or provides a relevant prompt for the user)([0368]), 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Helfman, Raleigh and Leemet in view of Cai in order to update the account balance, and quota in real time, deactivate the cloud service when certain threshold is reached because it would ensure cloud usages are tracked, monitored and controlled more efficiently from cost, reliability and scalability standpoints. 


Claim 44 is rejected under 35 U.S.C. 103 as being un-patentable over Helfman (”Helfman”, US 20150370922 A1) hereinafter Helfman, and Raleigh et al. (“Raleigh”, US 20130132854 A1) hereinafter Raleigh, in view Cai et al. (“Cai”, US 20160072963) hereinafter Cai.

Regarding claim 44: Helfman, and Raleigh teach the method according to claim 16.
Helfman, and Raleigh do not explicitly teach in response to the quota being exhausted and at least one of not receiving the request for the continued use of the cloud service or the available balance being insufficient for the continued use, deactivating the cloud service, however
Cai teaches in response to the quota being exhausted and at least one of not receiving the request for the continued use of the cloud service or the available balance being insufficient for the continued use, deactivating the cloud service  ([0141] The OCS tracks usage (time or traffic) of a purchased resource by the user in real time, and deducts a current usage fee from an account balance in real time, and when funds in the account are exhausted, terminates the service or provides a relevant prompt for the user)([0368]), 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Helfman, and Raleigh in view of Cai in order to update the account balance, and quota in real time, deactivate the cloud service when certain threshold is reached because it would ensure cloud usages are tracked, monitored and controlled more efficiently from cost, reliability and scalability standpoints. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444